Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 6-20 are pending, and are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10: There is insufficient antecedent basis for “the equal segment” in the last limitation of the claim.
Claims 11-16 inherit the same deficiency since they depend on the rejected base claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
Claims 1, 3, 6-8 are rejected under 35 U.S.C. § 103 as being un-patentable over by U.S. Patent Application Number 2014/0380364 attributed to Paul Jensen (hereafter referred to as Jensen) and U.S. Patent Application Number 2016/0012487 attributed to Brigitte BASTALDO-TSAMPALIS et al. (hereafter referred to as BASTALDO-TSAMPALIS) and U.S. Patent Application Number 2013/0132605 attributed to Kocks et al. (hereafter referred to as Kocks) and Patent Application Number 2014/0278949 attributed to Maxson et al. (hereafter referred to as Maxson).
Regarding claim 1: Jenson discloses a method for transitioning from a first content to a second content on each of a plurality of panels of a display, the method comprising: dividing the display into the plurality of panels [figure 1B, figure 2A]; receiving, at a computing device comprising a processor, a playlist for each of the plurality of panels, the playlist for each of the plurality of panels containing the first content and the second content to be displayed on a respective one of the plurality of panels [figure 2A, figure 2B; 0030, 0032]; determining, by the computing device, a transition sequence for transitioning from the first content to the second content for at least one of the panels, the transition sequence including replacing segments of the first content with segments of the second content until the second content completely replaces the first content [figure 2A-B: 208, 210, 212 have changed to different content; figure 5A-C: content 504 in figure 5A is transitioned and is replaced by content 508 in 
Jenson does not disclose assigning, by a layer engine controlled by the computing device, a duration for the transition sequence based on the first content or the second content; and displaying, by the computing device, the transition sequence for the duration on the respective one of the plurality of panels of the display.
BASTALDO-TSAMPALIS discloses assigning, by a layer engine controlled by the computing device, a duration for the transition sequence based on the first content or the second content; and displaying, by the computing device, the transition sequence for the duration on the respective one of the plurality of panels of the display [0033, 0044].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS before him/her, before the effective filing date of the claimed invention to incorporate BASTALDO-TSAMPALIS’s disclosure of a duration for the transition sequence based on content into Jensen to have a content based transition. One of ordinary skill in the art would do so to meet the need of the user who wants content based transition. One of ordinary skill in the art would do so as a particular content might have higher display value.
Neither Jensen nor BASTALDO-TSAMPALIS discloses dividing the first content and the second content into equal segments based on duration for the 
Kocks discloses dividing the first content and the second content into equal segments based on duration for the transition sequence and displaying, by the computing device, the equal segments as part of the transition sequence for the duration [0023, 255 of figure 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kocks into Jensen and BASTALDO-TSAMPALIS because it will be very useful for making uploading, transferring, or easy distribution more effective.
Neither Jensen nor BASTALDO-TSAMPALIS or Kocks discloses creating a new layer that is distinct from windows of the display and assigning and redrawing the equal segments to the new layer.
Maxson discloses creating a new layer that is distinct from windows of the display, and assigning and redrawing the equal segments to the new layer [0119, 0126, figure 13: the customized content is displayed in a new frame at the top of the originally requested page].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Maxson into Jensen and BASTALDO-TSAMPALIS and Kocks because the users may prefer to view the content in another layer for better visibility.

Regarding claim 3: The method of claim 1, wherein each of the plurality of panels displays different content [Jensen: figure 1C].  
Regarding claim 6: The method of claim 1, wherein the first content is a static image and the second content is a video [Jensen: 0050].  
Regarding claim 7: The method of claim 6, wherein the video plays during the transaction sequence [Jensen: 0050, live video from the content or video clip preview].
Regarding claim 8: The method of claim 1, wherein the transition sequence includes resizing the first panel of the display [Jensen: 0119].
 Claim 9 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and U.S. Patent Application Publication Number 2017/0034237 attributed to Lawrence Way Silver (hereafter referred to as Silver). 
Regarding claim 9: Jensen discloses resizing at least the first panel from a first size to a second size [0051, 0119]. 
Neither Jensen nor BASTALDO-TSAMPALIS or Kocks or Maxson discloses resizing at least the second content to the second size, wherein displaying the transition sequence includes displaying the transition sequence during a refresh operation in which the first panel transitions from the first size to the second size.
Silver discloses resizing at least the second content to the second size, wherein displaying the transition sequence includes displaying the transition sequence during a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teaching of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson to accurately reflect the change being made. One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art.
Claims 10-15 are rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and U.S. Patent Application Number 2010/0262618 attributed to Hedinsson et al. (hereafter referred to as Hedinsson).
Regarding claim 10: Jenson discloses a system for transitioning content, the system comprising: a display [figure 3]; a processor [figure 3]; and a memory storing instructions that, when executed by the processor, cause the processor to: divide the display into a first panel and a second panel, receive a playlist containing a first content and a second content to be displayed in the first panel and a third content and a fourth content to be displayed in the second panel, form a first snapshot of the first panel and the second panel displaying the first content and the third content, form a second snapshot of the first panel and the second panel displaying the second content and the third content, determine a first transition sequence for transitioning from the first snapshot to the second snapshot, the first transition sequence comprising replacing 
Jenson does not disclose assigning a duration for the first transition sequence, and display the first transition sequence based on the first snapshot and the second snapshot.
BASTALDO-TSAMPALIS discloses assigning a duration for the first transition sequence based on the first snapshot and the second snapshot [0033, 0044].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS before him/her, before the effective filing date of the claimed invention to incorporate BASTALDO-TSAMPALIS’s disclosure of a duration for the transition sequence based on snapshot into Jensen to have a snapshot-based transition. One of ordinary skill in the art would do so to meet the need of the user who wants snapshot-based transition. One of ordinary skill in the art would do so as a specific snapshot might have higher display value.
Jensen does not disclose divide the first snapshot and the second snapshot into segments based on the duration for the first transition sequence, and display the equal segments as part of the first transition sequence for the duration on the display.
Kocks discloses dividing the first content and the second content into segments based on the duration for the transition sequence and display the equal segments as part of the first transition sequence for the duration on the display [0023, 255 of figure 2].

Neither Jensen nor BASTALDO-TSAMPALIS or Kocks discloses creating a new layer that is distinct from windows of the display and assigning and redrawing the equal segments to the new layer.
Maxson discloses creating a new layer that is distinct from windows of the display, and assigning and redrawing the equal segments to the new layer [0119, 0126, figure 13: the customized content is displayed in a new frame at the top of the originally requested page].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Maxson into Jensen and BASTALDO-TSAMPALIS and Kocks because the users may prefer to view the content in another layer for better visibility.
Jensen discloses playlist [0030]. Neither Jensen or BASTALDO-TSAMPALIS or Kocks or Maxson mentions a master playlist.
Hedinsson discloses a master playlist [0030].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson before him/her, before the effective filing date of the claimed invention to 
For claim 11: The system of claim 10, wherein displaying the first transition sequence includes instructions that, when executed by the processor, further cause the processor to display the first transition sequence independently of displaying a second transition sequence [Jensen: figure 2A-B].
For claim 12: The system of claim 10, wherein the first content is a first static image, the second content is a first video, the third content is a second video, and the fourth content is a second static image [Jensen: 0050].  
For claim 13: The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to play the first video during the first transition sequence and the second video plays during the second transition [Jensen: 0050].  
For claim 14: The system of claim 10, wherein the instructions, when executed by the processor, further cause the processor to display the first transition at a different time than a second transition [Jensen: 0085].
For claim 15: The system of claim 10, wherein the first panel and the second panel have a different size or a different shape [Jensen: 0113; 0098]. 
Claim 16 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and Kocks and Maxson and Hedinsson and Silver.
For claim 16: Jensen discloses resizing the first panel from a first size to a second size [Jensen: 0051, 0119].

Silver discloses resizing the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a refresh operation in which the first panel transitions from the first size to the second size [Silver: figure 7E-F, paragraph 0098]; the second panel from a third size to a fourth size; and resize the fourth content to the fourth size, wherein displaying the first transition sequence includes displaying the first transition sequence during the refresh operation in which the second panel transitions from the third size to the fourth size [figure 7E-F, paragraph 0098].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teachings of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson to accurately reflect the change being made.
One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art. 
Claims 17, 19-20 are rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson.

Jenson does not disclose assigning a duration for the first transition sequence based on the first content and the second content.
BASTALDO-TSAMPALIS discloses assigning a duration for the first transition sequence based on the first content and the second content [0032, transition depends on that the content of the display condition of the airline flight information and also the determined level of satisfaction of the content of the display condition of the coffee store coupon].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS before him/her, before the effective 
One of ordinary skill in the art would do so to meet the need of the user preference of content based transition. One of ordinary skill in the art would do so as some contents might have higher display value.
Neither Jensen nor BASTALDO-TSAMPALIS discloses dividing the first snapshot and the second snapshot into equal segments, and displaying the equal segments as part of the transition sequence on the display.
Kocks discloses dividing the first snapshot and the second snapshot into equal segments, and displaying the equal segments as part of the transition sequence on the display [0023, 255 of figure 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Kocks into Jensen and BASTALDO-TSAMPALES because it will be very useful for uploading, transferring, or easy distribution effectiveness.
Neither Jensen nor BASTALDO-TSAMPALIS or Kocks discloses creating a new layer that is distinct from windows of the display, and assigning and redrawing the equal segments to the new layer;
Maxson discloses creating a new layer that is distinct from windows of the display, and assigning and redrawing the equal segments to the new layer [0119, 0126, figure 13: the customized content is displayed in a new frame at the top of the originally requested page].

Jensen discloses playlist [0030]. Neither Jensen or BASTALDO-TSAMPALIS or Kocks or Maxson mentions a master playlist. 
Hedinsson discloses a master playlist [0030].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hedinsson into Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson to aid the user to have the playlists consolidated into one list. In addition, the concept of master list is widely known.
For claim 19: The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to display the first transition sequence independently of displaying a second transition sequence [Jensen: figure 2A-B].
For claim 20: The non-transitory computer readable medium of claim 17, wherein the second content is a first video and the third content is a second video, and the instructions, when executed by the processor, further cause the processor to play the first video during the first transition sequence and the second video plays during the second transition [Jensen: 0083, 0110, 0048, figure 2A-B].
18 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson and Silver. 
For claim 18: The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to: resize the first panel from a first size to a second size [Jensen: 0051, 0119]; 
Neither Jensen nor BASTALDO-TSAMPALIS or Kocks or Maxson or Hedinsson specifically mentions a refresh operation.
Silver discloses resize the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a refresh operation in which the first panel transitions from the first size to the second size; resize the second panel from a third size to a fourth size [Jensen: 0051, 0119. Silver: figure 7E-F, paragraph 0098]; and resize the fourth content to the fourth size, wherein displaying the first transition sequence includes displaying the first transition sequence during the refresh operation in which the second panel transitions from the third size to the fourth size [Jensen: 0051, 0119. Silver: figure 7E-F, paragraph 0098].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teaching of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS and Kocks and Maxson and Hedinsson to accurately reflect the change being made.

Response to Arguments
Applicant’s statements with respect to claim(s) have been considered but are moot because they don’t apply to Maxson reference being used in this rejection.
Regarding formal Telephonic Interview: The attorney of record can directly call the examiner at 5712721427 to set up a mutually convenient time.
Conclusion
U.S. Patent Application Number 2010/0306052 attributed to Britton et al. (hereafter referred to as Britton) discloses a new pop-up window for a changed content [0109].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. 
st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D Chaudhuri/
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173